SUPPLEMENT DATED MAY 29, 2014 to PROSPECTUS DATED MAY 21, 2007 FOR FUTURITY NY AND PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C The Board of Trustees of the MFS Variable Insurance Trust II (the “Trust”) approved a proposal to reorganize the following MFS Variable Insurance Trust II Portfolios (each an “Acquired Fund”) into the corresponding Series (each, an “Acquiring Fund”) of the MFS Variable Insurance Trust I listed in the table below. The Acquiring Funds will be added as investment options under your Contract immediately prior to the reorganization. Acquired Fund Acquiring Fund MFS® Utilities Portfolio to reorganize into MFS® Utilities Series MFS® New Discovery Portfolio to reorganize into MFS® New Discovery Series Each of the reorganizations identified in the table above is subject to approval by shareholders at a shareholder’s meeting expected to be held in July, 2014. If shareholders approve the proposal, all of the assets and liabilities of each Acquired Fund will be transferred to the corresponding Acquiring Fund and shareholders of an Acquired Fund will receive shares of the corresponding Acquiring Fund in exchange for their shares. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futuritys (NY)5/2014
